Sussex Bancorp Contact: Donald L. Kovach 200 MunsonhurstRd., President/CEO Franklin, NJ 07416 (973) 827-2914 SUSSEX BANCORP ANNOUNCES 2 FRANKLIN, NEW JERSEY– February 6, 2008– Sussex Bancorp (NASDAQ “SBBX”) today announced its results of operations for the year ended December 31, 2007. For the year, the Company had net income of $1,509,000 compared to net income of $2,464,000 for the prior year, a decrease of 38.8%.Basic and diluted earnings per share for the year ended December 31, 2007 were $0.48 and $0.47 respectively, compared to $0.78 and $0.77 respectively, in the year ago period.The decline in net income reflects increased interest expense, non-interest expense and provision for loan losses exceeding increased interest and non-interest income. The Company’s total interest income increased to $22.8 million for the year ended December 31, 2007 from $20.0 million for the same period last year. For the year ended December 31, 2007, the Company’s non-interest income increased by $372,000, or 7.1%, to $5.6 million from $5.2 million for the same period last year. The Company’s interest expense increased to $11.4 million for the year ended December 31, 2007 from $8.2 million for the same period last year.The increase reflects both an increase in the average volume of interest bearing liabilities to $304.1 million for 2007 from $254.2 for 2006 and an increase in the cost of liabilities to 3.74% from 3.24% in 2006. The Company’s total non-interest expense increased by $500,000, or 4.0%, reflecting increases associated with the Company’s growth.At December 31, 2007 the Company had total loans of $300.6 million, compared to total loans of $262.3 million at December 31, 2006. The Company’s loan loss provision for the year ended December 31, 2007 increased to $1.9 million from $733,000 last year. The increase in the provision largely reflects a $1.1 million reserve for one non-accrual loan. The loan is secured by real estate in the process of build out as a residential development. In the current market, the value of the collateral has declined, leading to the increased reserve. The increased provision also reflects the increase in the Company’s total loan portfolio and management’s view of the risk inherent in the portfolio during a slowing economy. During 2007, the Company’s non-accrual loans increased to $12.3 million at December 31, 2007 from $6.8 million at September 30, 2007 and $1.4 million at year end 2006. The increase in non-accrual loans since third quarter 2007 primarily reflects the migration to non-accrual status of one loan with a principal balance of $3.3 million, which the Company had previously disclosed as performing but potentially troubled. The balance of the increase reflects a number of individual loans being placed on non-accrual status, all of which the Company believes are adequately secured. At December 31, 2007 the Company had total assets of $393.5 million, compared to total assets of $356.3 million at December 31, 2006.In addition, the Company had total deposits of $308.5 million at December 31, 2007, compared to total deposits of $295.8 million at December 31, 2006. Sussex Bancorp is the holding company for the Sussex Bank, which operates through ten branch offices, eight located in Sussex County, New Jersey and two in Orange County, New York and for Tri-State Insurance Agency, Inc, a full service insurance agency located in Sussex County, New Jersey. -4- SUSSEX BANCORP CONSOLIDATED BALANCE SHEETS (Dollars In Thousands) ASSETS December 31, 2007 December 31, 2006 Cash and due from banks $ 7,985 $ 10,170 Federal funds sold 3,790 11,995 Cash and cash equivalents 11,775 22,165 Interest bearing time deposits with other banks 100 100 Trading securities 14,259 - Securities available for sale 48,397 54,635 Federal Home Loan Bank Stock, at cost 2,032 1,188 Loans receivable, net of unearned income 300,646 262,276 Less:allowance for loan losses 5,140 3,340 Net loans receivable 295,506 258,936 Premises and equipment, net 9,112 7,794 Accrued interest receivable 2,035 1,910 Goodwill 2,820 2,820 Other assets 7,496 6,749 Total Assets $ 393,532 $ 356,297 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ 36,625 $ 40,083 Interest bearing 271,913 255,687 Total Deposits 308,538 295,770 Borrowings 35,200 18,251 Accrued interest payable and other liabilities 2, 467 2,529 Junior subordinated debentures 12,887 5,155 Total Liabilities 359,092 321,705 Total Stockholders' Equity 34,440 34,592 Total Liabilities and Stockholders' Equity $ 393, 532 $ 356,297 -5- SUSSEX BANCORP CONSOLIDATED STATEMENTS OF INCOME (Dollars In Thousands Except Per Share Data) Years Ended December 31, 2007 2006 INTEREST INCOME Loans receivable, including fees $ 19,524 $ 17,009 Securities: Taxable 1,696 1,455 Tax-exempt 1,014 1,032 Federal funds sold 569 490 Interest bearing deposits 5 12 Total Interest Income 22,808 19,998 INTEREST EXPENSE Deposits 9,734 7,097 Borrowings 966 707 Junior subordinated debentures 687 445 Total Interest Expense 11,387 8,249 Net Interest Income 11,421 11,749 PROVISION FOR LOAN LOSSES 1,930 733 Net Interest Income after Provision for Loan Losses 9,491 11,016 OTHER INCOME Service fees on deposit accounts 1,396 1,370 ATM fees 412 374 Insurance commissions and fees 2,688 2,576 Investment brokerage fees 282 265 Holding gains on trading securities 258 - Gain on sale of securities, available for sale 10 90 Other 570 569 Total Other Income 5,616 5,244 OTHER EXPENSES Salaries and employee benefits 7,153 6,872 Occupancy, net 1,246 1,077 Furniture, equipment and data processing 1,462 1,210 Stationary and supplies 187 199 Professional fees 599 668 Advertising and promotion 556 518 Insurance 176 197 Postage and freight 167 208 Amortization of intangible assets 93 150 Other 1,509 1,549 Total Other Expenses 13,148 12,648 Income before Income Taxes 2,409 3,612 PROVISION FOR INCOME TAXES 450 1,148 Net Income $ 1,509 $ 2,464 -6- SUSSEX BANCORP COMPARATIVE AVERAGE BALANCES AND AVERAGE INTEREST RATES (Dollars In Thousands) (Unaudited) Twelve Months Ended December 31, (dollars in thousands) 2007 2006 Average Average Average Average Earning Assets: Balance Interest (1) Rate (2) Balance Interest (1) Rate (2) Securities: Tax exempt(3) $ 24,033 $ 1,317 5.48 % $ 24,018 $ 1,383 5.76 % Taxable 35,214 1,696 4.82 % 35,687 1,455 4.08 % Total securities 59,247 3,013 5.09 % 59,705 2,838 4.75 % Total loans receivable (4) 283,346 19,524 6.89 % 239,831 17,009 7.09 % Other interest-earning assets 11,603 574 4.95 % 10,244 502 4.90 % Total earning assets 354,196 $ 23,111 6.52 % 309,780 $ 20,349 6.57 % Non-interest earning assets 28,738 26,126 Allowance for loan losses (3,779 ) (2,994 ) Total Assets $ 379,155 $ 332,912 Sources of Funds: Interest bearing deposits: NOW $ 60,377 $ 1,282 2.12 % $ 57,974 $ 1,306 2.25 % Money market 37,317 1,378 3.69 % 30,773 1,200 3.90 % Savings 38,142 348 0.91 % 45,916 401 0.87 % Time 138,633 6,726 4.85 % 100,061 4,190 4.19 % Total interest bearing deposits 274,469 9,734 3.55 % 234,724 7,097 3.02 % Borrowed funds 20,397 966 4.74 % 14,359 707 4.92 % Junior subordinated debentures 9,271 687 7.41 % 5,155 445 8.63 % Total interest bearing liabilities 304,137 $ 11,387 3.74 % 254,238 $ 8,249 3.24 % Non-interest bearing liabilities: Demand deposits 37,663 43,036 Other liabilities 2,309 1,928 Total non-interest bearing liabilities 39,972 44,964 Stockholders' equity 35,046 33,710 Total Liabilities and Stockholders' Equity $ 379,155 $ 332,912 Net Interest Income and Margin (5) $ 11,724 3.31 % $ 12,100 3.91 % (1) Includes loan fee income (2) Average rates on securities are calculated on amortized costs (3) Full taxable equivalent basis, using a 39% effective tax rate and adjusted for TEFRA (Tax and Equity Fiscal Responsibility Act) interest expense disallowance (4) Loans outstanding include non-accrual loans (5) Represents the difference between interest earned and interest paid, divided by average total interest-earning assets -7-
